MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                       Jul 28 2015, 8:58 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Marce Gonzalez, Jr.                                       Gregory F. Zoeller
Dyer, Indiana                                             Attorney General of Indiana

                                                          Tyler G. Banks
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Aqueeli Hakeem Walton,                                    July 28, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          45A05-1412-CR-600
        v.                                                Appeal from the Lake County
                                                          Superior Court;
                                                          The Honorable Salvador Vasquez,
State of Indiana,                                         Judge;
Appellee-Plaintiff.                                       45G01-1307-MR-8




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A05-1412-CR-600 | July 28, 2015      Page 1 of 4
[1]   Aqueeli Hakeem Walton appeals his conviction of murder. 1 Walton asserts the

      State did not disprove his claim of self-defense beyond a reasonable doubt. As

      there was sufficient evidence to disprove Walton’s claim, we affirm.


                                     Facts and Procedural History
[2]   In 2013, Walton and Cameron Sanders were friends who lived in the same

      neighborhood in Hammond, Indiana. Sanders was in a relationship with

      Walton’s sister Aaliyah. Aaliyah lived with Sanders and his family. Walton

      lived with his girlfriend, her child, and several other members of her family.


[3]   On July 21, 2013, Aaliyah and Sanders argued. Sanders fired a gun into the air.

      Aaliyah retreated from the argument with a bump on her head. Later that day,

      Sanders came to Walton’s house carrying a gas can. Walton followed Sanders

      into the house. Witnesses heard multiple shots fired from the house. Walton

      then fled. Sanders’ mother entered Walton’s house and found Sanders bleeding

      on the floor. Sanders died, and an autopsy revealed he had nine gunshot

      wounds.


[4]   The State charged Walton with murder. Walton claimed he had shot Sanders

      in self-defense. The jury rejected Walton’s claim of self-defense and found him

      guilty.




      1
          Ind. Code § 35-42-1-1 (2007).


      Court of Appeals of Indiana | Memorandum Decision 45A05-1412-CR-600 | July 28, 2015   Page 2 of 4
                                     Discussion and Decision
[5]   The State disproved Walton’s claim of self-defense beyond a reasonable doubt.

      Our review of whether the State presented sufficient evidence to rebut a claim

      of self-defense is the same as that of any sufficiency of evidence claim. Miller v.

      State, 720 N.E.2d 696, 699 (Ind. 1999). We will not “reweigh the evidence or

      assess the credibility of witnesses but look solely to the evidence most favorable

      to the judgment with all reasonable inferences to be drawn therefrom.” Id.

      “We will affirm a conviction where such evidence and reasonable inferences

      constitute substantial evidence of probative value sufficient to support the

      judgment.” Id.


      “[A] person (1) is justified in using deadly force; and (2) does not have a duty to

      retreat; if the person reasonably believes that that force is necessary to prevent

      serious bodily injury to the person[.]” Ind. Code § 35-41-3-2(c) (2013). To

      prevail on a claim of self-defense, Walton had to show he: (1) was where he had

      a right to be; (2) did not provoke, instigate, or participate willingly in the

      violence; and (3) had a reasonable fear of death or great bodily harm. See Brand

      v. State, 766 N.E.2d 772, 777 (Ind. Ct. App. 2002) (requirements of a self-

      defense claim), trans. denied. The State has the burden of rebutting a claim of

      self-defense, and to do so, it must negate at least one of the three elements of a

      self-defense claim. Id.


[6]   Walton argues Sanders threatened him and “went for his gun.” (Tr. at 864.)

      However, the State presented evidence Sanders did not have a gun when he


      Court of Appeals of Indiana | Memorandum Decision 45A05-1412-CR-600 | July 28, 2015   Page 3 of 4
      entered Walton’s house, and we may not reweigh the evidence. See Drane v.

      State, 867 N.E.2d 144, 146 (Ind. 2007) (appellate court cannot reweigh evidence

      or judge witness credibility).


[7]   The jury could also reasonably infer Walton did not act in self-defense because

      he shot Sanders nine times. “Firing multiple shots undercuts a claim of self-

      defense.” Hood v. State, 877 N.E.2d 492, 497 (Ind. Ct. App. 2007), trans. denied.


[8]   The evidence that Sanders was unarmed and Walton shot him nine times was

      sufficient to negate Walton’s claim of self-defense. Accordingly, we affirm.


[9]   Affirmed.


      Robb, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 45A05-1412-CR-600 | July 28, 2015   Page 4 of 4